Citation Nr: 1706214	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  05-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for meningitis.

2.  Entitlement to service connection for a liver condition, to include hepatitis C.

3.  Entitlement to service connection for a heart condition, to include as secondary to hepatitis C.

4.  Entitlement to service connection for a kidney condition, to include as secondary to hepatitis C.

5.  Entitlement to service connection for a lung condition, to include as secondary to hepatitis C.

6.  Entitlement to service connection for a back condition, to include as secondary to hepatitis C.

7.  Entitlement to service connection for brain damage, to include as secondary to hepatitis C.

8.  Entitlement to service connection for emotional and behavioral problems, to include as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Oliver Jahizi, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 3 to June 30, 1971. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision and an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2011, the Veteran testified at a Board hearing at the RO.  A transcript of that hearing is associated with the record.  In a March 2012 letter, the Board advised the Veteran that the Veterans Law Judge before whom he had testified in May 2011 was no longer employed by VA.  He was offered the opportunity to attend another Board hearing in accordance with 38 C.F.R. § 20.707 (2016).  In April 2012, the Veteran responded that he did not wish to appear at an additional hearing and asked that the Board proceed with consideration of the appeal.

In June 2012 and August 2014, the Board remanded this case for further development.

The Board notes that while this case was in remand status, the Veteran filed a timely notice of disagreement (NOD) to an April 2016 rating decision denying entitlement to service connection for a bilateral foot condition, a bilateral knee condition, a bilateral hip condition, vertigo, a bilateral ankle condition, bilateral hearing loss, and a liver condition.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  A review of the claims file shows that the AOJ has acknowledged receipt of the NOD and is actively developing that claim.  However, as addressed more fully below, the Board finds that the issue of entitlement to service connection for a liver condition, specifically, hepatitis C, is inextricably intertwined with the issues being remanded herein.  Accordingly, the Board will exercise jurisdiction over that discrete issue and will remand it for issuance of an SOC.  On the other hand, as the other issues are not similarly intertwined, the Board declines to exercise jurisdiction over them for Manlincon purposes as no such action on the part of the Board is warranted at this time.

The issues of entitlement to service connection for a liver condition, a heart condition, a kidney condition, a lung condition, a back condition, brain damage, and emotional and behavioral problems are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record does not show a diagnosis of or treatment for meningitis during the pendency of this claim.


CONCLUSION OF LAW

The criteria for establishing service connection for meningitis have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that VA has satisfied its duty to notify under the VCAA.  A November 2003 letter, advised the Veteran of the evidence and information necessary to substantiate his claim of entitlement to service connection for meningitis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The November 2003 letter did not advise the Veteran of how effective dates and disability ratings are assigned.  However, information of this nature was included in a January 2009 Supplemental Statement of the Case and an April 2010 letter, and the claim was thereafter readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  Regarding any content deficiency in the provided notice, the Veteran has had a meaningful opportunity to participate in the decision on his claim at all stages of the process, the Veteran has not asserted any specific prejudice as a result of a notice defect, and prejudice from a notice error is not presumed.  See Sanders v. Shinseki, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and VA treatment records.  As noted above, the Board last remanded this case in August 2014, in part, to obtain outstanding VA treatment records and Social Security Administration (SSA) records and to give the Veteran the opportunity to identify and/or submit any outstanding private evidence.  As directed by the Board, the AOJ obtained outstanding VA treatment records.  Additionally, in January 2015, the AOJ requested that the Veteran submit authorization for it to obtain outstanding private treatment records.  The Veteran did not respond to that letter.  Moreover, in January 2015, the AOJ was informed that there were no SSA records available, and the Veteran was informed of such in the August 2016 supplemental statement of the case (SSOC).  In light of the foregoing, the Board finds that there has been substantial compliance with its August 2014 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Veteran was not afforded a VA examination for his claimed meningitis disability.  VA is obligated to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the duty to provide an examination or obtain a medical opinion is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278   (Fed. Cir. 2010).  The McLendon threshold elements above must be satisfied before VA is obligated to provide an examination or opinion.  Id.; McLendon, supra. 

As discussed in detail below, the weight of the evidence is against finding a current disability of meningitis for VA compensation purposes.  There is no competent evidence that the Veteran has been diagnosed with meningitis, nor has the Veteran alleged that he has had persistent or recurrent symptoms of meningitis during the pendency of this claim.  Thus, there is no evidence of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Consequently, an examination and nexus opinion are not required.  See McLendon, 20 Vet. App. at 81-82.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in subsequent remands, the Board gave the Veteran the opportunity to submit additional evidence in support of his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for meningitis, which he contends was incurred during his active service.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran's service treatment records include a SF Form 600, Chronological Record of Medical Care, showing that on May 27, 1971, he was hospitalized overnight at the U.S. Army Hospital at Fort Ord, California, in connection with an acute respiratory disease.  Pertinent laboratory, X-ray and physical findings were noted to have been within normal limits.  The Veteran's treatment and course in the hospital was noted to be uneventful.  The final diagnosis was upper respiratory infection.  

The Veteran was discharged from active duty in June 1971 by reason of a void enlistment.  He received an honorable discharge.  According to the separation program number listed on his DD Form 214, the Veteran's enlistment was voided by the service department because he was under the age of majority.  See 38 C.F.R. § 3.14(c) (providing that active service which was terminated because of concealment of minority or misrepresentation of age is honorable if the veteran was released from service under conditions other than dishonorable).  

VA treatment records dated from 1998 to the present do not reflect a diagnosis of meningitis.  The only mention of meningitis was during a clinic visit in September 2003, when the Veteran reported that he had had meningitis in 1971 and was now experiencing the effects of that disease, including back pain and episodes of pneumonia.  The physician did not comment on the Veteran's reported medical history nor was any pertinent diagnosis noted.  Subsequent VA treatment records show that the Veteran received treatment for multiple disabilities, including congestive heart failure, lumbar disc disease, questionable history of asthma, and kidney cancer; however, the Veteran did not receive a diagnosis of or treatment for meningitis.  

In support of his claim, the Veteran submitted materials he had obtained from the internet discussing the potential after effects of meningitis, including memory loss, arthritis and joint stiffness, kidney damage, lung damage, brain damage, and emotional and behavioral problems.  

In a June 2006 statement, the Veteran indicated that it was his belief that his claimed disabilities were secondary to hepatitis, not meningitis.  He indicated that he had been diagnosed and treated for hepatitis, not meningitis, in service.  In a June 2007 statement, the Veteran indicated that his claimed conditions were secondary to either hepatitis C or meningitis.  

In a September 2009 statement, the Veteran reported that his VA primary care physician had reviewed records of his May 1971 hospitalization at Fort Ord and had concluded that he had been treated for meningitis at that time.  In support of this claim, the Veteran submitted a November 2007 letter from his VA primary care physician who noted that the Veteran was under treatment for several medical conditions, including cardiomyopathy, congestive heart failure, chronic low back pain, and renal cancer.  He indicated that the Veteran should be considered unemployable and that "[t]hese conditions are related to his prior service complications and present medical problems."  The physician's letter contains no reference to meningitis.  

The June 2012 and August 2014 Board remands discussed the Veteran's September 2009 statement, and the Veteran was advised that the record on appeal contained no medical evidence of a diagnosis of meningitis, either in service or thereafter.  He was advised that it would be to his benefit to submit a statement from his physician memorializing the purported opinion that he was treated for meningitis in service and that he currently suffers from residuals therefrom.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the Board has the duty to suggest the submission of evidence that may have been overlooked).  The Veteran did not submit any such evidence.

In a May 2010 statement, the Veteran's representative indicated that the Veteran was very ill with meningitis, although no further details were provided.  At his May 2011 Board hearing, the Veteran testified that it was his belief that his heart, kidney, lung, and back disabilities, as well as brain damage and emotional/behavioral problems, were due to hepatitis C in service, not meningitis.  He indicated that he had not been diagnosed with meningitis, but rather, with hepatitis C.  He also testified that he had recently undergone an extensive workup at a non-VA medical facility in connection with his claimed disabilities.  

The June 2012 and August 2014 Board remands noted that there may be additional medical evidence, to include records of treatment for his reported meningitis in May 2010 and a copy of the significant medical workup at a non-VA facility he referenced at his May 2011 Board hearing.  As directed by the Board, the AOJ requested that the Veteran provide records of this treatment.  The Veteran did not submit any such evidence.

Analysis

In this case, the evidence of record simply does not establish a current diagnosis for meningitis.  Moreover, the evidence of record does not contain any evidence of a chronic disability related to residuals of meningitis at any time proximate to, or since, the claim.  Specifically, VA treatment reports associated with the claims file do not indicate a diagnosis of, or treatment for, meningitis.  Furthermore, the Veteran has not provided any evidence or described any symptoms related to his belief that he has meningitis.  In fact, at various times throughout the pendency of this appeal, the Veteran has denied that he has ever had meningitis and has attributed his conditions to hepatitis C.  

Thus, the most probative evidence does not reflect that a diagnosis has been provided with respect to meningitis.  The Board recognizes the Veteran's belief that he is entitled to service connection for meningitis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced symptoms related to the claimed disability.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as diagnosis of meningitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

The Board has considered the Veteran's September 2009 statement that his VA primary care physician reviewed records of his May 1971 hospitalization at Fort Ord and had concluded that he had been treated for meningitis at that time.  The Veteran's lay statements regarding what he was told by his physician are competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, even assuming that they are credible, they are not persuasive regarding whether the Veteran has been diagnosed with meningitis during the pendency of this appeal.  As discussed above, VA treatment reports associated with the claims file do not indicate a diagnosis of, or treatment for, meningitis.  Moreover, as noted above, the letter from the physician in support of the Veteran's statements does not reference a diagnosis of meningitis.  

The Board has also considered the treatise evidence submitted in support of the Veteran's claim.  The Board notes that a treatise "can provide important support when combined with an opinion of a medical professional" if the treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  Here, the treatise information included in the claims file does not specifically relate to the facts and circumstances surrounding this particular case.  Rather, the information is general and speculative in nature in that it describes the potential after effects of meningitis.  However, the treatise evidence does not relate to the crucial issue in this case, i.e., whether the Veteran actually has a current diagnosis of meningitis.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, this information, alone, is of no probative value.  

As discussed above, the most probative evidence fails to demonstrate that the Veteran has had meningitis at any time during the pendency of this appeal.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a current diagnosis of meningitis, the Board must conclude the Veteran does not currently suffer from such disability.  Without competent evidence of a diagnosis of meningitis, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

In sum, the Veteran has not satisfied the necessary element of a present disability for meningitis, and thus, further discussion of the in-service incurrence or nexus elements is not necessary.  Furthermore, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for meningitis.

ORDER

Entitlement to service connection for meningitis is denied.


REMAND

The Veteran seeks entitlement to service connection for a heart condition, a kidney condition, a lung condition, a back condition, brain damage, and emotional and behavioral problems, all of which he contends are secondary to hepatitis C.  

As noted in the Board's previous remands, the Veteran's claim of entitlement to service connection for hepatitis C had not been adjudicated by the AOJ, and the issue was referred for adjudication.  It was also noted that the Veteran's other service connection claims (with the exception of meningitis) were potentially dependent on the outcome of the pending claim of service connection for hepatitis, and those issues were to be held in abeyance pending adjudication of the hepatitis claim.  

In an April 2016 rating decision, the AOJ denied entitlement to service connection for a liver condition, to include hepatitis C, and the Veteran filed an NOD in May 2016.  Where an NOD has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC on the issue of entitlement to service connection for hepatitis C.  

Moreover, because the Veteran contends that service connection for a heart condition, a kidney condition, a lung condition, a back condition, brain damage, and emotional and behavioral problems are warranted as secondary to hepatitis C, those issues are inextricably intertwined such that they should not be reviewed while the pending claim for service connection for hepatitis C remains unresolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of the remaining issues must be held in abeyance pending further development of the Veteran's hepatitis C claim. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should issue the Veteran a SOC pertaining to the issue of entitlement to service connection for a liver condition, to include hepatitis C.  Advise him that if he intends to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC, to complete the steps necessary to perfect an appeal to the Board concerning this additional claim.  Give him the required time to perfect an appeal of this additional claim.  If, and only if, he perfects an appeal of this additional claim, it should be returned to the Board for further appellate consideration.

2. The RO/AMC should not return the claims file to the Board until after either (1) the Veteran perfects his appeal as to the hepatitis C claim, or (2) the time period for doing so expires, whichever occurs first.  If the Veteran does not perfect an appeal as to the hepatitis C claim, then the matter of entitlement to service connection for a heart condition, a kidney condition, a lung condition, a back condition, brain damage, and emotional and behavioral problems, which remain on appeal, should be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


